 



Exhibit 10.4
Confidential Portions omitted and filed separately with the Securities and
Exchange
Commission. Bullet points denote omissions.
SECOND AMENDING AGREEMENT
TO
AMENDED AND RESTATED MASTER CONTRACT MANUFACTURING SERVICES AGREEMENT
THIS SECOND AMENDING AGREEMENT TO AMENDED AND RESTATED MASTER CONTRACT
MANUFACTURING SERVICES AGREEMENT (‘Amendment”) is entered into between Nortel
Networks Limited, a Canadian corporation with a place of business at 8200 Dixie
Road, Suite 100, Brampton, Ontario L6T 5P6 (“NNL”) and Flextronics Telecom
Systems, Ltd., a company organized under the laws of Mauritius (“FTS”), and
shall be effective as of May 8, 2006 (“Effective Date”).
WHEREAS, NNL and FTS (the “Parties”) entered into an Asset Purchase Agreement
dated as of June 29, 2004, as amended (the “APA”), whereby NNL agreed to sell
and FTS agreed to purchase certain assets for the purpose of transferring, inter
alia, those Operations (as that term is defined in the APA), conducted in the
Monkstown Facility (as that term is defined in the APA) located in Monkstown,
Northern Ireland;
AND WHEREAS, the Parties also entered into an Amended and Restated Master
Contract Manufacturing Services Agreement dated as of June 29, 2004, and
subsequently amended as of November 1, 2004 (the “MCMSA”), whereby NNL agreed to
purchase and FTS agreed to provide, or cause it affiliates to provide, certain
manufacturing and design services;
AND WHEREAS, the Parties have subsequently agreed that the Monkstown Facility
will not transfer to FTS;
AND WHEREAS, NNL and FTS wish to amend the MCMSA to reflect the impact of NNL’s
retention of the Monkstown System House, as well as to correct some errors in
the MCMSA which the Parties recognized after the MCMSA was signed.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
(the receipt and sufficiency of which is hereby acknowledged), the Parties
hereby agree as follows:
1. Except as expressly defined herein or by reference to definitions in the APA,
the words used as defined terms in the Second Amending Agreement shall have the
same meaning and effect as those set definitions set forth in Exhibit 1 to the
MCMSA.
MONKSTOWN SYSTEM HOUSE
2. Section 1.3 of the MCMSA is hereby amended to insert a new section 1.3.7
entitled “Monkstown System House Operations” and reading as follows:
2nd Amending Agreement — Flextronics

1



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange
Commission. Bullet points denote omissions.
During the Minimum Commitment Period, as defined in Section 1.3.2, in the event
that Nortel decides to outsource any portion of the Monkstown Systems House
operations which are (i) being conducted by Nortel as of the Effective Date and
(ii) were included within subsections (i) and (ii) of the definition of
“Operations” set forth in the APA, then Nortel will work with Flextronics
exclusively for a reasonable period of time (not to exceed 90 days) to outsource
such work to Flextronics. Nortel will accept Flextronics’s offer for such
outsourced business provided that Flextronics’s ability to provide a level of
cost, service, and quality meets Nortel’s identified targets for the relevant
products. In the event Flextronics does not provide an acceptable offer in such
period of time, Nortel shall have the right to attempt to outsource the work
through a competitive bid, auction or similar process. Flextronics shall be
invited to participate in any such competitive process. Nortel shall not accept
an offer from another outsource supplier that, in aggregate, is equal or lesser
in value than the then-outstanding available offer from Flextronics. In the
event a competitive process is followed and Flextronics has not provided the
best offer, Nortel will provide an indication to Flextronics of what
improvements would be required in the then-current Flextronics offer in order
for the offer to be competitive and for Nortel to award the business to
Flextronics. If Flextronics agrees to make such improvements to their offer,
Nortel will award the business to Flextronics.
3. Nortel will purchase the requirements of the Monkstown System House for
Manufacturable Products from Flextronics according to the schedule currently set
out as vertical integration to Flextronics in the Product Transition Plan;
however, the Product Transition Plan will be amended to defer the transfer of
the sourcing of the Optical and Enterprise EMS Products from Solectron
Dunfermline to Flextronics until July 1, 2007 (the “Dunfermline Products”).
4. Section 1.3.2 of the MCMSA is hereby amended to delete the first paragraph
and replace with the following paragraph:
During the first two (2) years of the Minimum Commitment Period, Nortel Networks
will source a minimum of [•] of its spend on Manufacturable Products with
Flextronics. In the third (3rd) year of the Minimum Commitment Period, Nortel
Networks will source a minimum of [•] of its spend on Manufacturable Products
with Flextronics and in the fourth (4th) year of the Minimum Commitment Period,
Nortel Networks will source a minimum of [•] of its spend on Manufacturable
Products with Flextronics. The Minimum Commitment Period shall be defined as
beginning on October 1, 2005. Notwithstanding the calculation of the Minimum
Commitment set out above, for the period between October 1, 2005 and
2nd Amending Agreement — Flextronics

2



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange
Commission. Bullet points denote omissions.
ending on the date of the Calgary Systems House transfer, the Minimum Commitment
shall be [•]
TERM AND ICR SCHEDULE AND PROCESS
5. The content of Section 1.5 of the MCMSA is hereby deleted and replaced with
the following:
This Agreement shall commence on the Amendment Effective Date and continue until
terminated in accordance with this Agreement (the “Amended Term”). For purposes
of Section 11 and related Exhibits, Year One shall begin on August 1, 2005 and
Years Two, Three and Four shall begin on the respective anniversaries of
August 1, 2005. Either Party may deliver a notice for termination for
convenience to take effect 180 days following such notice; provided however,
that no such notice may be delivered before April 1, 2009.
ICR.
6. The ICR achieved by Flextronics under the MCMSA shall be shared with Nortel
as per the following:

  i.   ICR generated through Vertical Integration transfers of PCBA and
Enclosures to Flextronics (including PPV and Transformation Cost savings) will
be shared [•] Flextronics and [•] Nortel, whenever the transfer occurs;     ii.
  [•]

CALCULATION OF CAP FOR LAST TIME BUY
7. Section 4.4.4 of the MCMSA is hereby amended to insert the following
paragraph between the penultimate and final paragraphs of that Section:
Notwithstanding anything in this Section 4.4.4 to the contrary, prior to the
completion of the final Systems House divestiture, the cap applicable to Last
Time Buy inventory shall be calculated as follows:
(a) The revenue applicable to the calculation shall be that of St Laurent and
Chateaudun
(b) The revenue (forecast and actual) applicable to the calculation shall
exclude non-integrated OEM materials
For the 6 months immediately following the transfer of a Systems House, the
determination of the revenue number to be used to calculate the Last Time Buy
cap (where 6 months of historical revenue data is required) will use Nortel
pre-transfer revenue data in place of Flextronics revenues, for whichever months
Flextronics data is not available. Six months after the transfer of the final
Systems House to Flextronics, the cap shall be calculated as set out above in
this Section 4.4.4.
2nd Amending Agreement — Flextronics

3



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange
Commission. Bullet points denote omissions.
     FOREIGN CURRENCY CONVERSION
8. The definition of “Currency Conversion” in Exhibit 1 is hereby deleted and
replaced with the following:
“Currency Conversion” means a factor used in calculating Price or Material Cost,
or any part thereof, for purchases in a currency other than the currency in
which Nortel Networks is required to pay Flextronics hereunder, based on the “FX
Bench” forward currency rate as published by Reuters 12.00 CET on the mutually
agreed date for pricing (the “Exchange Rate”), or any other benchmark as
otherwise agreed in the applicable VSHA.
9. Section 11.2 of the MCMSA is herby amended to delete the second paragraph and
replace it with the following:
If payment is made in currency other than U.S. dollars, the Parties shall use
the Currency Conversion factor for SC Materials, NC Materials and Transformation
Costs to calculate payment. Currency fluctuation shall be measured monthly as
part of the monthly price review. [•] In such instances, Flextronics will
provide Nortel with all relevant documentation pertaining to their hedging
activities to support their claim of loss. Such documentation may include (but
is not limited to) original volume forecast, actual volumes and trade tickets
from bank to confirm currency volume, rates and institution. Nortel shall
provide a response to such compensation request within 14 days of receipt of the
documentation. Nortel shall make payment for such request 14 days after the
compensation amount has been agreed.
MISCELLANEOUS
10. The reference to “Corporate Standard 180.40 Component Flextronics
Assessment, Approval and Qualification” in the third paragraph of Section 4.5
shall be changed to “Corporate Standard 180.111 Component Qualification and
Corporate Standard 180.112 Supplier Assessment and Approval.”
11. Exhibit 3 of the MCMSA shall be deleted and replaced with the Exhibit 3
attached hereto as Schedule A.
12. The definition of “Flextronics” and “Flextronics Company” in Exhibit 1 shall
be deleted and replaced as follows
“Flextronics” means FTS and, as applicable, any Flextronics Company.
“Flextronics Company” means any FTS Affiliate that is to (i) deliver Products to
fulfill a Purchase Order or Online System Order, received pursuant to this
Agreement and the relevant Virtual Systems House
2nd Amending Agreement — Flextronics

4



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange
Commission. Bullet points denote omissions.
Agreement or (ii) deliver Design Services to fulfill a Design Order or a
Sustaining Design Order pursuant to Exhibit 9-1 or 9-2 to this Agreement.
13. Section 4.9 of the MCMSA shall be amended to replace the reference to
Section 4.7 with a reference to Section 4.8.
14. All other terms and conditions of the MCMSA shall remain unchanged; nothing
herein shall be construed as relieving either party of any right or obligation
under the MCMSA except as expressly set forth herein.
IN WITNESS WHEREOF, the parties hereto have signed this Second Amending
Agreement to the Amended and Restated Master Contract Manufacturing Services
Agreement by their duly authorized representatives, to be effective as of the
Effective Date first above written, although actually signed by the parties on
the dates shown below their respective signatures.

     
NORTEL NETWORKS LIMITED
  FLEXTRONICS TELECOM SYSTEMS, LTD.
 
   
By: /s/ J. Joel Hackney
  By: /s/ M. Marimuthu
 
   
Name: Joel Hackney
  Name: Manny Marimuthu
Title: Senior Vice-President,
  Title: Director
Global Supply Chain and Quality
   
 
   
Date: May 8, 2006
  Date: May 8, 2006

2nd Amending Agreement— Flextronics

5



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange
Commission. Bullet points denote omissions.
SCHEDULE A
EXHIBIT 3
SUPPLIER QUALITY REQUIREMENTS MANUAL
This manual is found on the Nortel website at http://mynortelnetworks.com
Printed copies are uncontrolled documents. While Nortel will communicate to
suppliers major revisions to this manual, suppliers are expected to remain up to
date on Nortel requirements by frequently visiting the Nortel website. Any
changes which may have a impact on Product quality or reliability (including
field failure rates and Epidemic Condition) will be considered major revisions.
2nd Amending Agreement — Flextronics

6